 USDC IN/ND case 3:20-cv-00261-JD-MGG document 1 filed 03/24/20 page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


KENNETH KARKIEWICZ,                             )
                                                )
                Plaintiff,                      )
                                                )
vs.                                             )       Case No.: 3:20-cv-00261
                                                )
WAL-MART STORES EAST, LP,                       )
                                                )
                Defendant.                      )


                             NOTICE AND PETITION FOR REMOVAL

          COMES NOW Defendant, Wal-Mart Stores East, LP, by counsel, pursuant to Title 28,

United States Code, Section 1446, and respectfully petitions the Court as follows:

          1.    On February 28, 2020, Plaintiff filed a civil action in the St. Joseph Superior

Court, Cause No. 71D05-2002-CT-000070, originally captioned Kenneth Karkiewicz vs. Wal-

Mart Stores East, LP. Plaintiff’s Complaint alleges generally that Kenneth Karkiewicz sustained

personal injuries at a Wal-Mart store on or about November 1, 2018, due to the negligence of the

Defendant.

          2.    The Complaint and Summons were served on the Defendant on or about March 4,

2020. A true and accurate copy of the Complaint and Summons are attached hereto as Exhibit

"A" and “B” respectively.

          3.    The above-described action is a civil action of which this Court has original

jurisdiction under the provisions of 28 U.S.C. § 1332(a) and is one which may be removed to this

Court by Defendant pursuant to the provisions of 28 U.S.C. § 1441 in that jurisdiction of this

action exists in this court by reason of diversity of citizenship. More specifically, the Plaintiff is a

resident and citizen of St. Joseph County, Indiana, and the Defendant, Wal-Mart Stores East, LP


2567998
 USDC IN/ND case 3:20-cv-00261-JD-MGG document 1 filed 03/24/20 page 2 of 3


is a Delaware Limited Partnership, of which WSE Management LLC, a Delaware Limited

Liability Company, is the general partner, and WSE Investment, LLC, a Delaware Limited

Liability Company, is the limited partner. The sole member of WSE Management, LLC and

WSE Investment, LLC is Wal-Mart Stores East, LLC, an Arkansas Limited Liability Holding

Company with its principal place of business located in the State of Arkansas. Wal-Mart Stores,

Inc. is the sole member of Wal-Mart Stores East, LLC. Wal-Mart Stores, Inc. is a Delaware

corporation with its principal place of business located in the State of Arkansas.

          4.    The Defendant      has filed a Notice of          Filing Petition for Removal

contemporaneously herewith in the St. Joseph Superior Court.

          5.    The amount in controversy in this case exceeds $75,000.

          WHEREFORE, Defendant prays that the action above now pending against it in the St.

Joseph Superior Court, be removed therefrom to this Court forthwith, and for all other just and

proper relief in the premises.



                                              Respectfully submitted,

                                              BARRETT McNAGNY LLP

                                              By: /s/Robert T. Keen, Jr.
                                                      Robert T. Keen, Jr., #5475-02
                                                      215 E. Berry Street
                                                      Fort Wayne, Indiana 46801-2263
                                                      Telephone: (260) 423-9551
                                                      Fax: (260) 423-8920
                                                      Email: rtk@barrettlaw.com
                                                      Attorney for Defendant




2567998
 USDC IN/ND case 3:20-cv-00261-JD-MGG document 1 filed 03/24/20 page 3 of 3


                                 CERTIFICATE OF SERVICE

       I hereby certify that I have this 24th day of March, 2020, electronically filed the foregoing
with the Clerk of the Court using the CM/ECF which sent notification of such filing to the
following:

Arman G. Sarkisian
Sarkisian, Sarkisian & Associates
6165 Central Avenue
Portage, IN 46368
arman@sarklawfirm.com
Attorney for Plaintiff
                                                   /s/Robert T. Keen, Jr.
                                                   Robert T. Keen, Jr.




2567998
